Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application No. 16/830,578 filed on 3/26/2020 has been examined.
In this Office Action, claims, 1-24 are currently pending.

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:  

Claim 1 (and similar claim 9 and claim 17) recite:
“automatically receiving, by a computing entity, an extractable packet data object, wherein
(a) the extractable packet data object is an XML document, (a) a data artifact packet data object
is generated based at least in part on the extractable packet data object, (b) the data artifact
packet data object comprises an entity identifier identifying a subject entity, (c) the data artifact
packet data object comprises one or more ontology concept identifiers corresponding
respectively to one or more concepts defined within a graph-based domain ontology, and (d) the
graph-based domain ontology comprises a specific set or hierarchy of concepts and relationships among those concepts related to a domain;”;

however, it appears it was Applicant’s intent to rather claim:

“automatically receiving, by a computing entity, an extractable packet data object, wherein
(a) the extractable packet data object is an XML document, (b) a data artifact packet data object
is generated based at least in part on the extractable packet data object, (c) the data artifact
packet data object comprises an entity identifier identifying a subject entity, (d) the data artifact

respectively to one or more concepts defined within a graph-based domain ontology, and (e) the
graph-based domain ontology comprises a specific set or hierarchy of concepts and relationships among those concepts related to a domain;”

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
Processing a container tree data structure to generate an observable group.
The limitation of processing a container tree data structure to generate an observable group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computing entity”/database, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computing entity/database language, processing in the context of this claim encompasses the user manually determining “observable groups” using generic “container tree” data. Similarly, the limitation of receiving; generating; traversing; and generating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
based on generic “observable groups”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).

Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
processing a container tree data structure to generate an observable group is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using databases to perform both the receiving; generating; traversing; generating and processing steps. The computing entity/database in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing container tree data structures) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more


Dependent claims 2-8 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-8 are also directed towards
nonstatutory subject matter.

As per independent claims 9 and 17, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 9 and 17 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 10-16 and 18-24 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 10-16 and 18-24 are also
directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Mirhaji et al., US Patent No. 8,429,179.

As to claim 1 (and substantially similar claim 9 and claim 17), Mirhaji discloses a method for providing information stored in a database, the method comprising:
automatically receiving, by a computing entity, an extractable packet data object, wherein
(a) the extractable packet data object is an XML document, 
(Mirhaji col. 3 ln. 55-59: In one embodiment, an informatics system may utilize a substantially automated method of creating a unified graph based on a structured dataset (which may for example, be received from a data source), such as an XML document formed as an XML message or the like)


(Mirhaji col. 11 ln. 60-64: Data may be received from these data sources, or an informatics system may obtain data from these data sources in another manner. The data may be obtained using a structured representation of the data such as an XML object)

(b) the data artifact packet data object comprises an entity identifier identifying a subject entity, 
(Mirhaji col. 14 ln. 55-58: a single globally unique URI that can be used to further characterize, classify, identify, retrieve or communicate the object with any and all systems and services.)

(c) the data artifact packet data object comprises one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology, and 
(Mirhaji col. 14 ln. 15-19: Survey ontology 134 may be a unified graph comprised of
multiple sub-graphs, where each sub-graph is configured to enable a competency by representing the concepts and relationships associated with a competency.; see also FIG. 25 depicts one embodiment of concepts defined in a syntax ontology.; and col. 9 ln. 53-59: To further contextualize obtained data, ontologies that represent collections of knowledge may be utilized. More specifically, ontologies that represent knowledge associated with a certain domain may be represented as a graph. Concepts in the graph representing obtained data may be mapped to the concepts of one or more ontologies representing domain knowledge.; and col. 14 ln. 46-50: The graph representation of all models and meta-data along with modular
design and separation of the objects through assignment of an independent and globally unique, unique resource identifier (URI) to all concepts)


(Mirhaji col. 9 ln. 53-59: To further contextualize obtained data, ontologies that represent collections of knowledge may be utilized. More specifically, ontologies that represent knowledge associated with a certain domain may be represented as a graph. Concepts in the graph representing obtained data may be mapped to the concepts of one or more ontologies representing domain knowledge)

automatically generating, by the computing entity, a container tree data structure
comprising a data artifact container node as the root node based at least in part on the data
artifact packet data object, 
(Mirhaji col. 47 ln. 59-67: Once the source ontology is created, this source ontology
may be used to construct a graph representation of the actual data in the received structured data based on the source ontology. This process may be referred to as populating the ABOX
(graph representation of the actual data) based on the TBOX (source ontology). Thus, a graph is formed representing the structured data, where the graph is unified with the source
ontology describing the structured data from which the data was received.)
wherein 
(a) the container tree data structure comprises a plurality of container nodes that are  descendants of the root node based at least in part on the data artifact packet data object, 
(Mirhaji col. 48 ln. 1-8: In FIG. 51, one embodiment of a method for populating the
ABOX with data corresponding to the XML message using the TBOX model is depicted. Beginning with the node of the RDF from the XMODEL that represents the root of the XML message at step 5110, the RDF nodes representing the attributes of the root element may be traversed, where the traversal of a node may comprise traversing to each of the RDF elements representing the child elements of that node.)

(b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, 
(Mirhaji col. 48 ln. 10-13: For each of the RDF nodes of an attribute (including the
RDF nodes associated with the child elements), the TBOX concept (class) representing that node ( as created above) may be found at step 5120.)

(c) each empty value is to be retrieved from a database or aggregated from retrieved empty values;
(Mirhaji col. 48 ln. 30-42: Returning to step 5130 if the RDF node in the XMODEL
has a literal value associated with it (for example <Data Age="20" /> ), an rdf:Resource corresponding to the value can be created and linked to the newly created RDF node (for
example, <RDF:Description rdf:about=#Value_l "> <Value l> <hasLiteralValue> "25""xsd:integer) at step 5162. The individual data element may be linked to the RDF node representing the literal value (for example, <Age_l> <hasValue> <Value_l> at step 5170. Additionally, if the value is a uniqueidentifier the value can be used as part of the URI for
the newly created node (for example, ClassNAme+MD5 (value) at step 5180.)

automatically traversing, by the computing entity, each of the plurality of container nodes
of the container tree data structure in a depth-first traversal, wherein (a) at each container node
that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the
database for the corresponding observable, and 
(Mirhaji col. 48 ln. 3-9: Beginning with the node of the RDF from the XMODEL that represents the root of the XML message at step 5110, the RDF nodes representing the attributes of the root element may be traversed, where the traversal of a node may comprise traversing to each of the RDF elements representing the child elements of that node;)

(b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable;
(Mirhaji col. 46 ln. 32-39: Beginning with the top most data element of the received structured data at step 4910, structured data can be traversed at step 4920, where the traversal of a node may comprise traversing to each of the child nodes of that node. For each node in the received structured data, then, at step 4930 the node in the XMODEL that represents the PATH
(position) of that node may be located. A unique RD F node to describe that specific node can then be created at step 4940.)

after the depth-first traversal, automatically processing, by the computing entity, the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
(Mirhaji col. 46 ln. 42-48: At step 4960, hierarchy information that links the
RDF node to the RDF nodes representing that node's siblings and patens in the structured data may be added to the node along with other information about this node, including for example, attribute or column name, attribute or column value, element name (if the structured data is an XML document), etc. at step 4970.)

generating, by the computing entity and based at least in part on the observable groups,
an information message comprising the observable group
(see Fig. 49A item 4720-XML message; see also col. 3 ln. 55-60: In one embodiment, an informatics system may utilize a substantially automated method of creating a unified graph based on a structured dataset (which may for example, be received from a data source), such as an XML document formed as an XML message or the like, or a data formed according to a database schema employed by a data source).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply unified graphs as taught by Mirhaji since it was known in the art that unified graph may be searched to obtain data about the response to the surveys received from
the users at the client device with an interface may present the users with the set of concepts or relationships utilized in the domain ontology to allow the user to formulate queries based on these concepts and relationships where searches can then be formed and conducted based on the domain ontology, so that in this manner users are provided with a highly effective and contextual method for extracting meaning from obtained data (Mirhaji col. 29 ln. 22-33).


As to claim 2, Mirhaji discloses the method of claim 1, wherein a hierarchy of container nodes of the container tree data structure is determined based at least in part on the graph-based domain ontology (Mirhaji col. 12 ln. 2-13: When data is obtained from a data source the informatics
system may utilize an ontology that corresponds to the data source from which the data was obtained. Using the ontology then, a graph of the obtained data may be created by processing
the structured representation according to the corresponding ontology to represent the data from the source as a graph where this graph is unified with the ontology for source from
which it was obtained. The graph of the obtained data can then 10 be mapped to a domain ontology to create a unified graph comprising the graph of the obtained data and the domain
ontology.).

 
As to claim 3, Mirhaji discloses the method of claim 1, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to

(Mirhaji Fig. 48B, “Map the RDF nodes to Datatypes based on Data Types Ontology”)
determining whether a container node having the determined type is present in the
container tree data structure; and
(Mirhaji col. 11 ln. 31-37: The text may be parsed according to a graph representation of an ontology representing syntactic knowledge (referred to a syntactic ontology), where the syntactic ontology utilized may be selected based upon the expected language, format, type of text, environment to which the text may pertain, etc.; see also Fig. 48B, “Map the RDF nodes to Datatypes based on Data Types Ontology” )

responsive to determining that a container node having the determined type is present in
the container tree data structure, storing the observable and a corresponding empty value in the
container node
(Mirhaji col. 3 ln. 60-64: Specifically, in one embodiment, the structured dataset may
be received and an ontology that describes the structure or types of data from the data source may be constructed.; see also Fig. 48B, “Map the RDF nodes to Datatypes based on Data Types Ontology”).

As to claim 4, Mirhaji discloses the method of claim 1, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to
an ontology concept identifier in the data artifact packet data object;
(Mirhaji col. 47 ln., 30-40: Additionally if any RDF node describing the node in
XMODEL is mapped to a Conceptidentifier class in the data type ontology a new class will be added to the TBOX for each data value of the node in the structured data, and system

TBOX if the Race node is modeled as MetaDataExpression and Conceptldentifier at the same time).)
determining whether a container node having the determined type is present in the container tree data structure; and
(Mirhaji col. 46 ln. 63-col. 47 ln. 5: For each of the RDF nodes of an attribute (including the
RDF nodes associated with the child elements), it can be determined at step 5030 if a node with the same name already exists, where the node may be a class in the TBOX model. If
a node already exists in a system thesaurus, and has the same PATH (position) or schema as described in the XMODEL, the next RDF node associated with a child element (or if the attribute has no more child nodes, the next attribute node) may be obtained. )
responsive to determining that a container node having the determined type is not present
in the container tree data structure:
(a) constructing the container node having the determine type,
(b) storing the observable and a corresponding empty value in the container node,
(Mirhaji col. 47 ln. 30-35: Additionally if any RDF node describing the node in
XMODEL is mapped to a Conceptidentifier class in the data type ontology a new class will be added to the TBOX for each data value of the node in the structured data, and system
thesaurus will be updated)
and
inserting the container node into an appropriate position in the container tree data
structure, wherein the appropriate position in the container tree data structure is determined
based at least in part on the graph-based domain ontology
(Mirhaji col. 47 ln. 30-35: Additionally if any RDF node describing the node in

thesaurus will be updated).

As to claim 5, Mirhaji discloses the method of claim 1, wherein the depth-first traversal of the container tree data structure comprises aggregating two or more values of a subcontainer node to generate a value of container comprising the subcontainer
(Mirhaji col. 14 ln. 15-19: Survey ontology 134 may be a unified graph comprised of
multiple sub-graphs, where each sub-graph is configured to enable a competency by representing the concepts and relationships associated with a competency.).

As to claim 6, Mirhaji discloses the method of claim 1, wherein the requested information message is configured to be provided, at least in part, via a portlet for user consumption
(Mirhaji col. 12 ln. 33-44: Thus, the interface presented to the user may provide an
open framework for the user to construct queries according to the context of a particular ontology. These queries can be translated into SPARQL and run against the unified graph
comprising the ontology and data obtained from users to provide the user who initiated the query with data obtained from users that is relevant to the query. In this manner users are provided with a highly effective and contextual method for extracting meaning from obtained data. Specifically, the interface may present the users with the set of concepts or relationships utilized in the ontology to allow the user to forms queries based on these concepts and relationships.; see also col. 19 ln. 13-19: Client application 102 may be web based (for
example, executed on a browser at the client and downloaded via a request to informatics system 110), a resident application, etc., that communicates through a architecture provided
by the informatics system 110 (for example, a services architecture or the like)).
 

(Mirhaji col. 16 ln. 60-67 & col. 17 ln. 1-9: Each UMLS-MTH concept is provided with a unique concept identifier (CUI) that is used as a mapping point between concepts from multiple source vocabularies. Any textual representation or 'atomic term' used by a source vocabulary to
refer to a biomedical concept also has its own unique identifier (AUI). A CUI may be linked to multiple AUis from the same or different source vocabularies (SABs). The UMLSMTH also contains all relationships that a source vocabulary may have defined or describe between concepts or between terms. 1bis qualifies the UMLS-MTH as a rich and expressive source of terminology for biomedical and clinical concepts. However the UMLS-KS as is cannot be readily used or queried by a semantic application, as the semantics of the relational schemata used to construct the UMLS-KS are implicit and not available for mapping or real time inferences for
information retrieval and querying by semantic applications).

As to claim 8, Mirhaji discloses the method of claim 1, further comprising retrieving a confidence score
corresponding to at least a portion of an observable group from the database, wherein the
information message comprises the confidence score
(Mirhaji col. 17 ln. 50-59: Specifically, in one embodiment, when a user defines a concept the
domain ontology 138 may be searched (for example, using the MetaMap or MetaMap Transfer (MMtx) algorithm) to determine if any concepts in the domain ontology are associated (for example, over a certain score) with this newly defined concept. If any such concepts are found in the domain ontology the user may be given the option to map the newly defined concept to one or more of the found concepts).


therefore, the arguments above regarding claim 2 are also applicable to claim 10.

Referring to claim 11, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 11.

Referring to claim 12, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 16.

Referring to claim 18, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 19.

Referring to claim 20, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 20.

Referring to claim 21, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 21.

Referring to claim 22, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 22.

Referring to claim 23, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 23.

Referring to claim 24, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 24.


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Korpman et al., US Pub No. 2008/0077446 A1, teaches methods for the collection,
processing, evaluation, transformation, and reporting of individual health care information from diverse information systems and sources. A individual health record (IHR) of the present 

Mirhaji et al., US Pub. No. 2017/0300469 A1, teaches an informatics platform where collected
data can be normalized, integrated and mapped to a knowledge source, such as medical vocabulary systems are disclosed. One example of such a knowledge source is Unified
Medical Language System (UMLS) which is a knowledge source for biomedical applications; and 

Boyer et al., US Pub. No. 2014/0330835, which teaches processing parse tree data, where a parse tree data structure that is representative of a document object model (DOM) tree data structure is received. Concomitant to receiving the parse tree data structure, an assignment of index values for the DOM nodes consisting of distinct index values for each existing DOM node is received by the processor. Requests to manipulate the parse tree data structure that include node inserts and document order comparisons are also performed;












Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        6/29/2021